Case 2:17-cv-00205-Z-BR Document13 Filed 11/05/20 Page1lof4 PagelD 39

IN THE UNITED STATES DISTRICT COURT
POR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
JAMES ELWOOD KING, JR., §
TDCJ-CID No. 02143460, §
Plaintiff, :
V. 2:17-CV-205-Z-BR
NEN LAMBERT,
Defendant. :

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff James Elwood King, Jr., acting pro se and while a prisoner incarcerated in the
Texas Department of Criminal Justice (“TDCJ”), Correctional Institutions Division, filed suit
against the above-referenced Defendant pursuant to 42 U.S.C, § 1983. Plaintiff has been granted
permission to proceed in forma pauperis. For the following reasons, Plaintiffs civil rights
Complaint is DISMISSED with prejudice.

FACTUAL BACKGROUND

Plaintiff asserts that from October 11, 2016 through February 6, 2017, while a pretrial
detainee awaiting trial in Comanche County, Texas, Comanche County Jail officials denied him
access to the law library. ECF No. 3, at 4. Plaintiff asserts that again on June 21, 2017 through July
31, 2017, the same officials denied him access to the law library while he was attempting a direct
appeal of his criminal conviction. See id.

Plaintiff sues Defendant NFN Lambert, the Comanche County Sheriff, for the failures of

 
Case 2:17-cv-00205-Z-BR Document 13 Filed 11/05/20 Page 2of4 PagelD 40

the county, in that he is responsible for the policy to deny county inmates access to the law library
if they have counsel to represent them in their criminal cases. See id. Plaintiff claims that his
counsel, Tommy Adams, did not file relevant motions, did not stay in contact with the Plaintiff,
and did not adequately investigate Plaintiffs case or appeal. /d. As such, Plaintiff claims he was
prejudiced by the denial of access to the law library. /d.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. 8§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991)?

ANALYSIS

Prisoners are entitled to “a reasonably adequate opportunity to present claimed violations

of fundamental rights to the courts.” Bounds v. Smith, 430 U.S. 817, 825 (1977). Prison officials

 

A claim is frivolous if it lacks an arguable basis in law or In fact. Booker vy. Koonce, 2 F.3d 114, 115 (Sth Cir, 1993),
2 Green vs. MeKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the I¥atson questionnaire.”)

 
Case 2:17-cv-00205-Z-BR Document13 Filed 11/05/20 Page 3of4 PagelD 41

may not abridge or impair an inmate’s right of access to court. See Ex parte Hull, 312 U.S. 546,
549 (1941); Johnson v. Avery, 393 U.S, 483, 486 (1969). “While the precise contours of a
prisoner’s right of access to court remain obscure, the Supreme Court has not extended this right
to encompass more than the ability of an inmate to prepare and transmit a necessary legal document
toa court.” Brewer v. Wilkinson, 3 F.3d 816, 821 (Sth Cir. 1993),

To prevail on a claim that his right of access to court has been violated, a prisoner must

99 C4

demonstrate prejudice or harm by showing that his ability to pursue a “nonftivolous,” “arguable”
legal claim was hindered by the defendants’ actions, See Christopher v. Harbury, 536 U.S. 403,
415 (2002) (internal quotations omitted}; Zewis vy. Casey, 518 U.S. 343, 351 (1996); see also
Johnson v. Rodriguez, 110 F.3d 299, 311 (Sth Cir. 1997). He must identify the nonfrivolous,
arguable underlying claim. Jd.

“(T]he fundamental constitutional right of access to the courts requires prison authorities
to assist inmates in the preparation and filing of meaningful legal papers by providing prisoners
with adequate law libraries or adequate assistance from persons trained in the law.” Degrate v.
Godwin, 84 F.3d 768, 768-69 (5th Cir. 1996) (emphasis added) (quoting Bounds v. Smith, 430
USS. 817, 828 (1977)). The inability to assist an attorney by conducting legal research does not
result in the denial of meaningful access-to-the-courts. See id. If a defendant has an attorney
assigned to his criminal case, he has no constitutional right of access to a law library in preparing
his defense. See Degrate, 84 F.3d at 768-69. Here, Plaintiff acknowledges by his Complaint that
he was represented by attorney Tommy Adams. ECF No. 3, at 4. Despite Plaintiffs claims of the

deficiencies of his counsel, these claims do not affect the liability of the county jail officials who

denied him access to the law library based on Plaintiff's representation by counsel. Plaintiff must

 
Case 2:17-cv-00205-Z-BR Document13 Filed 11/05/20 Page4of4 PagelD 42

bring claims of deficient counsel through a state habeas action, and not claims for compensatory
damages. Additionally, Plaintiff has not asserted a “relevant actual injury” regarding his criminal
appeal. See Lewis, 518 U.S. at 351. Accordingly, Plaintiffs claim is frivolous.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e\(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Civil Rights Complaint by Plaintiff filed pursuant to
42 U.S.C. § 1983 be DISMISSED with prejudice as frivolous.

SO ORDERED.

November So 2020.

     

  

| GOIEPEL

yt Pou
MATLHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE

 

 

 
